There is no error. From the loose manner in which the parties dealt with each other, it was impossible to show the precise quantity of turpentine which the plaintiff had delivered, or the precise quantity of spirits for which the defendant was accountable. In such cases it is every day's practice to allow jurors to act upon evidence which will enable them to approximate the true quantity; positive precision being out of the question, unless there is an actual measurement.
Upon the same ground, in regard to quality and value, witnesses are allowed to give their opinion, and the result is left to the good sense of the jury.
In respect to the entries in the day-book, the statement of the case is so meagre, and so few details are set out, that we are not able to see the "point." The plaintiff acted as clerk in the defendant's store, but it does not appear that it was his business to keep a full account of the quantity of spirits distilled. He, it seems, entered the quantity of spirits distilled for several months during the year. Whether this included all the spirits distilled during "the several months," or was confined to the spirits produced from the turpentine which he had delivered during that time, is not stated; nor is it stated who made the entries during the rest of the year; consequently, we can see no error, and the judgment is affirmed.
PER CURIAM.                               Judgment affirmed. *Page 79